                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

LUIS ANTONIO GALINDO,
                                                       MEMORANDUM DECISION &
                       Petitioner,                     DISMISSAL ORDER
v.

STATE OF UTAH,                                         Case No. 2:17-CV-1302
                       Respondent.                     District Judge Clark Waddoups



                                       BACKGROUND

• December 21, 2017 Petitioner submitted federal habeas-corpus petition with in forma pauperis
                    motion. (Doc. Nos. 1 & 4.)

• January 2, 2018     Petitioner’s in forma pauperis motion denied. (Doc. No. 3.)

• January 29, 2018    Filing fee paid. (Doc. No. 4.)

• November 26, 2018 State ordered to answer Petition. (Doc. No. 5.) Petitioner ordered to reply
                    to answer within thirty days of answer’s filing. (Id.)

• December 20, 2018 Respondent filed Motion to Dismiss. (Doc. No. 7.)

• April 9, 2019       Petitioner ordered to within thirty days show cause why action should not
                      be dismissed for failure to reply to Motion to Dismiss. (Doc. No. 8.)

• April 26, 2019      Order number eight returned to sender, marked, “UNKNOWN
                      ADDRESSEE.” (Doc. No. 9.)

       Petitioner has not contacted the Court since he submitted his filing fee on January 29,

2018 (over sixteen months ago).
                                            ANALYSIS

       Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

[petitioner] fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). This

Court may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003) (“Although the language of Rule 41(b) requires that the [respondent]

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions

sua sponte for a [petitioner’s] failure to prosecute or comply with . . . court orders.”); see also

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating court has inherent authority to clear

“calendar[] of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405 (10th Cir. 1988) (“Dismissal

for failure to prosecute is a recognized standard operating procedure in order to clear the

deadwood from the courts’ calendars where there has been prolonged and unexcused delay.”).

       In determining whether to dismiss this action, the Court applies the factors from

Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)--i.e., “(1) the degree of actual prejudice to

[Respondent]”; (2) “the amount of interference with the judicial process”; (3) the litigant’s

culpability; (4) whether the noncomplying litigant was warned that dismissal was a likely

sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal quotation marks omitted);

see also Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009) (applying Ehrenhaus factors in

habeas case). Dismissal with prejudice is appropriate only when these factors overshadow the

judicial system’s strong preference to decide cases on the merits. DeBardeleben v. Quinlan, 937

F.2d 502, 504 (10th Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they represent

criteria for the district court to consider [before] imposing dismissal as a sanction.” Ehrenhaus,



                                                                                                      2
965 F.2d at 921; see also Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir. 2011) (“The

Ehrenhaus factors are simply a non-exclusive list of sometimes-helpful ‘criteria’ or guide posts

the district court may wish to ‘consider’ in the exercise of what must always be a discretionary

function.”); Chavez v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005) (describing

Ehrenhaus factors as “not exhaustive, nor . . . equiponderant”); Archibeque v. Atchison, Topeka

& Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995) (“[D]etermining the correct sanction is

a fact specific inquiry that the district court is in the best position to make.”).

        Factor 1: Degree of actual prejudice to Respondent. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling &

Exploration Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished)

(approving district court’s observation that “delay would ‘prolong for the defendants the

substantial uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing the docket here, the Court concludes that Petitioner's neglect prejudices

Respondent. Starting more than six months ago--on November 26, 2018--when Respondent was

ordered to answer, Respondent has defended this lawsuit in good faith. Respondent has adhered

to the Court’s order, (Doc. No. 5), to file a response, (Doc. No. 7). The Motion to Dismiss

thoroughly recites the facts and law, analyzes the issues, and provides three relevant exhibits in




                                                                                                     3
support. (Id.) This apparently took Respondent considerable time and resources--and for naught

as Petitioner has been completely unresponsive.

       Respondent has wasted more than a half year of litigation since first ordered to answer.

To let the case proceed when Petitioner has not met his duties might make Respondent spend

more unnecessary time and money to defend a case that Petitioner seems to have no interest in

pursuing. This factor weighs toward dismissal. See Kalkhorst v. Medtronic, Inc., No. 18-cv-580-

KLM, 2018 U.S. Dist. LEXIS 215598, at *8 (D. Colo. Dec. 19, 2018); see also Tolefree v.

Amerigroup Kan., Inc., No. 18-2032-CM-TJJ, 2018 U.S. Dist. LEXIS 195448, at *5 (D. Kan.

Nov. 15, 2018) (“Defendants have had plaintiff's allegations pending in an open court case for

nearly ten months, with no end in sight. Plaintiff, on the other hand, has shown little interest in

pursuing her claims or following court orders.”); Oliver v. Wiley, No. 09-cv-441-PAB, 2010 U.S.

Dist. LEXIS 92836, at *5 (D. Colo. Aug. 18, 2010) (“Applicant’s failure to provide the Court

with a current address . . . and failure to keep abreast of his case has prejudiced Respondent, who

was forced to answer an Application that Applicant appears to have no intention of pursuing.

While arguably this prejudice is not ongoing, this factor weighs slightly in favor of dismissal.”).

       Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that the plaintiff had significantly interfered with the judicial process when he did not

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to

six months, the court noted that abeyance would have delayed the proceedings for the other

parties and the court. Id. The court said, “In similar circumstances, we have held that a district

court could find interference with the judicial process when the plaintiff ‘repeatedly ignore[s]



                                                                                                       4
court orders and thereby hinder[s] the court’s management of its docket and its efforts to avoid

unnecessary burdens on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit concluded that the plaintiff had “caused great

interference with the judicial process by failing to provide the court with a current mailing

address or an address that he regularly checked; respond to discovery requests; appear at his

deposition; list any fact witnesses or otherwise comply with the court's Initial Pretrial Order, or

respond to the Defendants' Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531,

533 (10th Cir. 2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017)

(unpublished) (“[H]e did not (1) respond to the order to show cause or (2) notify the court of his

change of address as required by the local rules, even though his past actions show he was aware

of the requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004)

(dismissing under Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff]

refused to respond to either the defendant[s’ filings] or the district court’s orders”); Killen v.

Reed & Carnick, No. 95-4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997)

(unpublished) (“Plaintiff’s willful failure to comply with [court] orders flouted the court’s

authority and interfered with the judicial process.” (Internal quotation marks & citation

omitted.)). “[F]ailure to respond to court orders cannot be ignored.” Davis, 571 F.3d at 1062.

        Likewise here, this Court concludes Petitioner's failure to prosecute his case--i.e., failure

to comply with Court orders--necessarily interferes with effective administration of justice. The

issue here "is respect for the judicial process and the law." See Cosby v. Meadors, 351 F.3d 1324,

1326-27 (10th Cir. 2003); Oliver v. Wiley, No. 09-cv-441-PAB, 2010 U.S. Dist. LEXIS 92836, at

*6 (D. Colo. Aug. 18, 2010) (holding petitioner’s failure to comply with rules and order to show



                                                                                                      5
cause shows lack of respect for court, respondent, and judicial process, and concluding, if

petitioner’s case were not dismissed, court’s merits review of petition would unnecessarily

increase court’s workload and interfere with justice administration). Petitioner's failure to put

himself in a position to comply with court orders disrespects the Court and the judicial process.

His neglect has caused the Court and staff to spend unnecessary time and effort. The Court's

frequent review of the docket and preparation of orders to move this case along have increased

the workload of the Court and hijacked its attention from other matters with parties who have

met their obligations and deserve prompt resolution of their issues. "This order is a perfect

example, demonstrating the substantial time and expense required to perform the legal research,

analysis, and writing to craft this document." Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S.

Dist. LEXIS 72562, at *7 (D. Kan. Oct. 4, 2006).

       This factor weighs toward dismissal. See Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at

*8-9; see also Estate of Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S.

Dist. LEXIS 211095, at *10 (D. Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to

fathom how failing to respond to orders of the federal district court would not interfere with the

judicial process.” (Emphasis in original.)).

       Factor 3: Litigant’s culpability. Evidence of culpability may be drawn from Petitioner’s

failure to provide an updated address (if one exists) and to file a reply, as ordered, to the State’s

Motion to Dismiss and the passage of time. See Villecco, 707 F. App’x at 534 (10th Cir. 2017);

see also Faircloth, 2018 U.S. App. 36450, at *6 (finding culpability when plaintiff “had been

solely responsible for his failure to update his address, to respond to the show-cause order”);

Stanko v. Davis, 335 F. App’x 744, 747 (10th Cir. 2009) (unpublished) (“For at least seven



                                                                                                        6
months, Stanko failed to follow this order. The district court ordered Stanko to show cause for

this failure. Stanko made no effort to explain his failure regarding those seven months.”); Theede

v. U.S. Dep’t of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999) (holding plaintiff responsible for

inability to receive court filings based on not notifying court of correct address).

       Earlier here, Petitioner showed ability to file a petition on his own. (Doc. No. 4.) His last

communication was when he submitted his filing fee in response to the Court’s January 2, 2018

Order denying his in forma pauperis motion. (Doc. Nos. 3 & 4.) The latter shows that he

understood that he must timely respond to court orders. Still, more than sixteen months have now

passed since Petitioner’s last filing--with no further word at all. And Petitioner has neither

responded to Respondent’s Motion to Dismiss nor the Court’s Order to Show Cause, (Doc. Nos.

7 & 8), nor notified the Court whether he has changed his address. See Banks, 680 F. App’x at

724; see also Oliver, 2010 U.S. Dist. LEXIS 92836, at *6-7 (“Applicant has, without any

reasonable excuse, ignored [his duty to tell the Court of any address change]. Applicant has also

failed to show cause why his case should not be dismissed or provide any justification for his

failure to prosecute his case. Although Applicant’s pleadings are construed liberally because he

is proceeding pro se, he is not excused from his obligations to follow the same rules of procedure

that govern other litigants. Therefore, the Court concludes that Applicant is culpable for his

failure to follow the Local Rules and failure to litigate his case.” (Citation omitted.)).

       This factor weighs in favor of dismissal.

       Factor 4: Whether court warned noncomplying litigant that dismissal was likely

sanction. In Faircloth, the court twice warned the plaintiff that failure to comply could result in

dismissal. Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when the plaintiff argued he did



                                                                                                       7
not get these warnings, the Tenth Circuit stated, “But he could have received the warnings had he

complied with the local rule requiring him to update his address. Because he did not, the court's

only option was to mail documents to him at his last known address. These mailings constituted

effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton Grp., 559 F.

App’x 719, 722 (10th Cir. 2014) (unpublished) (supporting dismissal with prejudice for failure to

appear especially after litigant had been warned repeatedly of consequences).

       Here, the Court stated in its November 26, 2018 order, “Within thirty days after the

answer and proposed order are filed by Respondent(s), Petitioner must file objections.” (Doc.

No. 5 (emphasis added).) And, in its April 9, 2019 Order to Show Cause, the Court warned that

Petitioner must within thirty days “show cause why his petition should not be dismissed because

he has failed to reply to Respondent’s Motion to Dismiss.” (Doc. No. 8.) There can be no

mistaking the Court’s intentions.

       Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7-8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

       Another case upheld dismissal when, “given [plaintiff’s] failure to communicate, to

respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the [district]

court found no lesser sanction than dismissal would be effective.” Villecco, 707 F. App’x at 533.

The court noted, “A lesser sanction would be ineffective because a stay would not have a ‘real

impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also O’Neil v. Burton Grp.,



                                                                                                    8
559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because lesser sanctions were

available does not mean that the court was obligated to apply them.”).

        In yet another appeal, the Tenth Circuit stated that, though “dismissal should be imposed

only after careful exercise of judicial discretion," it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal
                of the [case] is a strong sanction to be sure, but it is no trifling
                matter for [a party] to abuse our office by disappearing and failing
                to meet our deadlines. The federal courts are not a playground for
                the petulant or absent-minded; our rules and orders exist, in part, to
                ensure that the administration of justice occurs in a manner that
                most efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

        It is true that, for a pro se party, “the court should carefully assess whether it might . . .

impose some sanction other than dismissal, so that the party does not unknowingly lose its right

of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3; see also

Callahan v. Commun. Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016) (unpublished)

(“’The Court has been beyond lenient with Plaintiff throughout these proceedings based on his

pro se status.’”) (Citation omitted.)). On the other hand, “[m]onetary sanctions are meaningless

to a plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune, 345 F.

App’x 317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v.

Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera

had filed for bankruptcy, a financial sanction was out of the question.”).

        Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey

court orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted


                                                                                                         9
when there is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d

1512, 1518 n.6, 1521-22 (10th Cir. 1988).

        Applying these principles, the Court concludes that no sanction less than dismissal would

be effective. First, though Petitioner is pro se, he is not excused of his neglect. See Green, 969

F.2d at 917. Second, Petitioner has neglected this case long enough that the Court doubts

monetary or evidentiary sanctions would be effective (even if such sanctions could be motivating

for an indigent, pro se prisoner). This is because there is no way for the Court to even know

whether Petitioner is receiving its orders. “It is apparent that Plaintiff is no longer interested in

and/or capable of prosecuting his claims. Under these circumstances, no lesser sanction is

warranted and dismissal is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at

*12-13; see also Oliver, 2010 U.S. Dist. LEXIS 92836, at *7-8 (“[B]ased upon Applicant’s

unknown location, the Court doubts that a monetary sanction would be practical or effective.

Further, Applicant’s conduct impacts both the judicial system and Respondent jointly, and

considering that Applicant has essentially neglected his case, the Court finds that no lesser

sanction would be effective.”).




                                                                                                        10
                                        CONCLUSION

      Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Petitioner’s lack of responsiveness, the Court concludes that dismissal is appropriate.

      IT IS THEREFORE ORDERED that the petition is DISMISSED with prejudice.

                      DATED this 8th day of July, 2019.

                                             BY THE COURT:




                                             JUDGE CLARK WADDOUPS
                                             United States District Court




                                                                                          11
